Citation Nr: 1432270	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-04 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September to November 1977 and from April to July 1980 in the U.S. Army and from January 1981 to March 1983 in the U.S. Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  A Travel Board hearing was held at the RO in June 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred bipolar disorder during active service.  He specifically contends that his in-service bipolar disorder was misdiagnosed as alcoholism in service.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The Board notes that the Veteran had a VA examination in May 2012 to determine the nature and etiology of his bipolar disorder.  Unfortunately, a review of this examination report shows that it is inadequate for VA adjudication purposes.  See 38 C.F.R. § 4.2 (2013).  It appears that the May 2012 VA examiner was asked to determine whether there was clear and unmistakable evidence that a bipolar disorder existed prior to service and whether there was clear and unmistakable evidence that this disability was not aggravated (permanently worsened) by service.  It is not clear from a review of the record evidence why these questions concerning pre-service disability and in-service aggravation were asked of the VA examiner in May 2012.  The evidence does not suggest, and the Veteran does not contend, that his bipolar disorder existed prior to service and was aggravated by service.  In any event, the May 2012 VA examiner diagnosed the Veteran as having bipolar disorder, not otherwise specified.  This examiner also concluded that there was no evidence that the Veteran's bipolar disorder existed prior to service.  This examiner noted that there was a lack of in-service evidence showing mental health treatment.  This examiner finally concluded that it was less likely than not that the Veteran's bipolar disorder had its onset in service.

It is well-settled that the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The May 2012 VA examiner's opinion indicates that he found the lack of contemporaneous service treatment records documenting in-service complaints of or treatment for bipolar disorder to be persuasive.  This violates the Court's decisions in Buchanan and Barr.  Id.  Further, although the May 2012 VA examiner diagnosed the Veteran as having bipolar disorder, he was not asked to provide and did not provide an opinion as to whether this disability was related to active service on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304 (2013).  

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr, 21 Vet. App. at 303.  Given the deficiencies with the May 2012 VA examination report discussed above, the Board finds that it is inadequate for VA adjudication purposes.  There is no other examination currently of record which addresses the contended etiological relationship between the Veteran's bipolar disorder and active service.  In summary, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his bipolar disorder.

The AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board notes in this regard that the Veteran testified at his June 2012 hearing that he needed 60 days to obtain additional evidence in support of his claim.  Although no additional evidence was received by VA during this time frame, because this appeal is being remanded for additional development, the Veteran should be afforded another opportunity to submit relevant evidence in support of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for bipolar disorder since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  The Veteran should be given an opportunity to submit a medical statement/opinion which links a current psychiatric disability to service, including the complaints he had in service.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his bipolar disorder.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bipolar disorder, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  The rationale should contain a discussion of the Veteran's claimed symptoms in service such as having periods of highs and lows, irritability, and crankiness.  The examiner should also discuss whether the Veteran's problem with alcohol in service was a manifestation of a bipolar disorder.

The examiner is advised that the Veteran contends that he incurred bipolar disorder during active service.  The examiner also is advised that the lack of contemporaneous service treatment records showing complaints of or treatment for bipolar disorder is not persuasive evidence that such disability did not occur during service.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

